DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-3, 5-6 and 10-19 are allowed.
	 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 

6.	Claims 20-21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (US 2017/0353737) hereinafter “Lin” in view of Drugeon et al. (2012/0320970) hereinafter “Drugeon”.
As per claim 20, Lin discloses a method for video encoding, comprising:
prescribing a padding scheme (continuous padding is disclosed, where a target extended cubic face sharing one or more boundary cubic face edges with one or more corresponding boundary cubic faces is used to derive a corresponding padded area for a target side of the corresponding boundary cubic face, par.9) based on a mapping that corresponds a set of image regions in an encoding image frame to at least a portion of a curved view (The spherical image can also be projected to the six faces of a cube as an alternative 360-degree format, par.5); 
using the padding scheme to extend the set of image regions with one or more padding pixels (Padding a padded area outside one cubic-face frame boundary of one cubic-face frame to form a padded cubic-face frame 3220, Fig.32); and 
using an extended encoding image with the one or more padding pixels…to encode the encoding image frame (Coding or processing a current cubic-face frame using the padded cubic-face frame 3230, Fig.32). 

In the same field of endeavor, Drugeon discloses the padding scheme including an indicator for a boundary of one of the set of image regions (pad_right, pad_left, pad_top or pad_bottom; par. 156-157 and 160; figs. 4 and 9) in the first decoded image frame; and the indicator indicating whether the boundary of the one of the set of image regions in the encoding image frame is padded with one or more of the one or more padding pixels (fig. 4 and 9; par. 100, 125, 154 and 160, the number of padding pixels at the bottom and at the right border of the pictures is indicated…The number-of-padding pixels 324 indicates the number of the rows or columns of pixels to be padded to the horizontal (top, bottom) or vertical (left, right) side of the image…”pad_right=1” and “pad_right=0” are used for indicating the number of padding pixels); and clipping off the one or more padding pixels based on the padding scheme, to encode the encoding image frame (para. 149, the cropping unit 404 crops an image having the number of rows or columns indicated by the number-of-padding pixels 424 calculated in step S203, from the decoded image 425. With this, the image signal 426 becomes a picture with a size corresponding to the picture size of the original image before coding).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the padding scheme of Li by including an 
As per claim 21, Lin discloses a method for video decoding, comprising:
obtaining a mapping that corresponds a set of image regions in a first decoded image frame to at least a portion of a curved view (The spherical image can also be projected to the six faces of a cube as an alternative 360-degree format, par.5);
determining a padding scheme for the first decoded image frame based on the mapping,…constructing an extended image for the first decoded image frame according to the padding scheme (continuous padding is disclosed, where a target extended cubic face sharing one or more boundary cubic face edges with one or more corresponding boundary cubic faces is used to derive a corresponding padded area for a target side of the corresponding boundary cubic face, par.9), wherein the extended image comprises one or more padding pixels;…and using the extended image as a reference frame to obtain a second decoded image frame (Said coding the current cubic face frame may use Inter prediction and said one cubic face frame corresponds to one reference cubic face frame coded prior to the current cubic face frame, par.7).
However, Lin does not explicitly disclose the padding scheme including an indicator for a boundary of one of the set of image regions in the first decoded image frame; wherein the indicator indicates whether the boundary of the one of the set of image regions in the first decoded image frame is padded with one or more of the one or more padding pixels;

Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the padding scheme of Li by including an indicator for indicating whether the boundary is padded with one or more of the one or more padding pixels, as taught by Drugeon, so that the image coding apparatus can realize the optimal number of padding pixels at the picture boundaries (Drugeon; par. 153).

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2017/0230668).





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482